 



Exhibit 10.23(A)
YAHOO! INC.
1995 STOCK PLAN
(AS AMENDED AND RESTATED JUNE 12, 2007)
STOCK OPTION AGREEMENT

1.   Grant of Option. Yahoo! Inc., a Delaware corporation (the “Company”),
hereby grants to the Optionee named in the Notice of Grant (the “Optionee”), an
option (the “Option”) to purchase the total number of shares of Common Stock
(the “Shares”) set forth in the Notice of Grant, at the exercise price per share
set forth in the Notice of Grant (the “Exercise Price”) subject to the terms,
definitions and provisions of the 1995 Stock Plan, as amended (the “Plan”),
adopted by the Company, which is incorporated in this Agreement by reference. In
the event of a conflict between the terms of the Plan and the terms of this
Agreement, the terms of the Plan shall govern. Unless otherwise defined in this
Agreement, the terms used in this Agreement shall have the meanings defined in
the Plan.       If designated as an Incentive Stock Option in the Notice of
Grant, this Option is intended to qualify as an “incentive stock option” as such
term is defined in Section 422 of the Code.   2.   Exercise of Option. This
Option shall be exercisable during its term in accordance with the Vesting
Schedule set forth in the Notice of Grant (the “Vesting Schedule”) and with the
provisions of Sections 9 and 10 of the Plan as follows:

  (i)   Right to Exercise.

  (a)   This Option may not be exercised for a fraction of a share.     (b)   In
the event of the Optionee’s death, disability or other termination of
employment, the exercisability of the Option is governed by Sections 6, 7 and 8
below, subject to the limitations contained in Sections 2(i)(c) and (d).     (c)
  In no event may this Option be exercised after the date of expiration of the
term of this Option as set forth in the Notice of Grant.     (d)   If designated
as an Incentive Stock Option in the Notice of Grant, in the event that this
Option becomes exercisable at a time or times which, when this Option is
aggregated with all other incentive stock options granted to the Optionee by the
Company or any Parent or Subsidiary, would result in Shares having an aggregate
fair market value (determined for each Share as of the Date of Grant of the
option covering such Share) in excess of $100,000 becoming first available for
purchase upon exercise of one or more incentive stock options during any
calendar year, the amount in excess of $100,000 shall be treated as a
Nonstatutory Stock Option, pursuant to Section 5(b) of the Plan.

 



--------------------------------------------------------------------------------



 



  (ii)   Method of Exercise.

  (a)   This Option shall be exercisable by delivering notice to the Company or
a broker designated by the Company in such form and through such delivery method
as shall be acceptable to the Company or the designated broker, as appropriate
(the “Exercise Notice”). The Exercise Notice shall specify the election to
exercise the Option and the number of Shares in respect of which the Option is
being exercised, shall include such other representations and agreements as to
the holder’s investment intent with respect to such shares of Common Stock as
may be required by the Company pursuant to the provisions of the Plan and
applicable law, and shall be accompanied by payment of the Exercise Price. This
Option shall be deemed to be exercised upon receipt by the Company or the
designated broker of such notice accompanied by the Exercise Price.     (b)   As
a condition to the exercise of this Option, the Optionee agrees to make adequate
provision for federal, state or other tax withholding obligations, if any, which
arise upon the exercise of the Option or disposition of Shares, whether by
withholding, direct payment to the Company, or otherwise.     (c)   No Shares
will be issued pursuant to the exercise of an Option unless such issuance and
such exercise shall comply with all relevant provisions of law and the
requirements of any Stock Exchange. Assuming such compliance, for income tax
purposes the Shares shall be considered transferred to the Optionee on the date
on which the Option is exercised with respect to such Shares.

3.   Continuance of Employment/Service Required. The Vesting Schedule requires
continued employment or service through each applicable vesting date as a
condition to the vesting of the applicable installment of the Option and the
rights and benefits under this Agreement. Employment or service for only a
portion of the vesting period, even if a substantial portion, will not entitle
the Optionee to any proportionate vesting or avoid or mitigate a termination of
rights and benefits upon or following a termination of employment or services as
provided in Sections 6, 7 and 8 below or under the Plan.   4.   Method of
Payment. Payment of the Exercise Price shall be by any of, or a combination of,
the following methods at the election of the Optionee: (i) cash; (ii) check;
(iii) surrender of other shares of Common Stock of the Company which (a) in the
case of shares initially acquired from the Company (upon exercise of a stock
option or otherwise), have been owned by the Optionee for such period (if any)
as may be required to avoid a charge to the Company’s earnings, and (b) have a
Fair Market Value on the date of surrender equal to the aggregate exercise price
of the Shares as to which said Option shall be exercised; or (iv) delivery of a
properly executed Exercise Notice together with irrevocable instructions to a
broker to deliver promptly to the Company the amount of sale or loan proceeds
required to pay the exercise price; provided that the

2



--------------------------------------------------------------------------------



 



    Administrator may from time to time limit the availability of any non-cash
payment alternative.   5.   Restrictions on Exercise. This Option may not be
exercised until such time as the Plan has been approved by the stockholders of
the Company, or if the issuance of such Shares upon such exercise or the method
of payment of consideration for such shares would constitute a violation of any
applicable federal or state securities or other law or regulation, including any
rule under Part 207 of Title 12 of the Code of Federal Regulations
(“Regulation G”) as promulgated by the Federal Reserve Board. As a condition to
the exercise of this Option, the Company may require the Optionee to make any
representation and warranty to the Company as may be required by any applicable
law or regulation.   6.   Termination of Relationship. In the event of
termination of the Optionee’s Continuous Status as an Employee or Consultant,
the Optionee may, to the extent otherwise so entitled at the date of such
termination (the “Termination Date”), exercise this Option during the
Termination Period set out in the Notice of Grant. To the extent that the
Optionee was not entitled to exercise this Option at the date of such
termination, or if the Optionee does not exercise this Option within the time
specified in the Notice of Grant, the Option shall terminate. Further, to the
extent allowed by applicable law, if the Optionee is indebted to the Company on
the date of termination, the Optionee’s right to exercise this Option shall be
suspended until such time as the Optionee satisfies in full any such
indebtedness.   7.   Disability of Optionee. Notwithstanding the provisions of
Section 6 above, in the event of termination of the Optionee’s Continuous Status
as an Employee or Consultant as a result of Total Disability, the Optionee may,
but only within twelve (12) months from the date of termination of employment
(but in no event later than the date of expiration of the term of this Option as
set forth in Section 10 below), exercise the Option to the extent otherwise so
entitled at the date of such termination. To the extent that the Optionee was
not entitled to exercise the Option at the date of termination, or if the
Optionee does not exercise such Option (to the extent otherwise so entitled)
within the time specified in this Agreement, the Option shall terminate.   8.  
Death of Optionee. In the event of the death of the Optionee during the period
of the Optionee’s Continuous Status as an Employee or Consultant, or within
thirty (30) days following the termination of the Optionee’s Continuous Status
as an Employee or Consultant, the Option may be exercised, at any time within
twelve (12) months following the date of the Optionee’s death (but in no event
later than the date of expiration of the term of this Option as set forth in
Section 10 below), by the Optionee’s estate or by a person who acquired the
right to exercise the Option by bequest or inheritance, but only to the extent
the Optionee was entitled to exercise the Option at the date of death or, if
earlier, the date of termination of the Optionee’s Continuous Status as an
Employee or Consultant. To the extent that the Optionee was not entitled to
exercise the Option at the date of death or termination, as the case may be, or
if the Optionee’s estate or the person who acquired the right to exercise the
Option by bequest or

3



--------------------------------------------------------------------------------



 



    inheritance does not exercise such Option (to the extent otherwise so
entitled) within the time specified in this Agreement, the Option shall
terminate.   9.   Non-Transferability of Option. This Option may not be
transferred in any manner otherwise than by will or by the laws of descent or
distribution. The designation of a beneficiary does not constitute a transfer.
This Option may be exercised during the lifetime of the Optionee only by the
Optionee. The terms of this Option shall be binding upon the executors,
administrators, heirs, successors and assigns of the Optionee.   10.   Term of
Option. This Option may be exercised only within the term set out in the Notice
of Grant, and may be exercised during such term only in accordance with the Plan
and the terms of this Option.   11.   No Additional Employment Rights. The
Optionee understands and agrees that the vesting of Shares pursuant to the
Vesting Schedule is earned only by continuing as an Employee or Consultant at
the will of the Company (not through the act of being hired, being granted this
Option or acquiring Shares under this Agreement). The Optionee further
acknowledges and agrees that nothing in this Agreement, nor in the Plan which is
incorporated in this Agreement by reference, shall confer upon the Optionee any
right with respect to continuation as an Employee or Consultant with the
Company, nor shall it interfere in any way with his or her right or the
Company’s right to terminate his or her employment or consulting relationship at
any time, with or without cause.   12.   Notice of Disqualifying Disposition of
Incentive Stock Option Shares. If the Option granted to the Optionee in this
Agreement is an Incentive Stock Option, and if the Optionee sells or otherwise
disposes of any of the Shares acquired pursuant to the Incentive Stock Option on
or before the later of (a) the date two years after the Date of Grant, or
(b) the date one year after transfer of such Shares to the Optionee upon
exercise of the Incentive Stock Option, the Optionee shall notify the Company in
writing within thirty (30) days after the date of any such disposition. The
Optionee agrees that the Optionee may be subject to the tax withholding
provisions of Section 13 below in connection with such sale or disposition of
such Shares.   13.   Tax Withholding. The Optionee shall pay to the Company
promptly upon request, and in any event at the time the Optionee recognizes
taxable income in respect of the Option, an amount equal to the taxes the
Company determines it is required to withhold under applicable tax laws with
respect to the Option. Such payment may be made by any of, or a combination of,
the following methods: (i) cash or check; (ii) out of the Optionee’s current
compensation; (iii) surrender of other shares of Common Stock of the Company
which (a) in the case of shares initially acquired from the Company (upon
exercise of a stock option or otherwise), have been owned by the Optionee for
such period (if any) as may be required to avoid a charge to the Company’s
earnings, and (b) have a Fair Market Value on the date of surrender equal to the
amount required to be withheld; (iv) by electing to have the Company withhold
from the Shares to be issued upon exercise of the Option that number of Shares
having a Fair Market Value equal to the minimum statutory amount required to be
withheld or (v) delivery of a properly executed Exercise Notice together with
irrevocable instructions to a broker to deliver promptly to the Company the

4



--------------------------------------------------------------------------------



 



    amount of sale or loan proceeds required to pay the amount required to be
withheld; provided that the Administrator may from time to time limit the
availability of any non-cash payment alternative. For these purposes, the Fair
Market Value of the Shares to be withheld shall be determined on the date that
the amount of tax to be withheld is to be determined (the “Tax Date”).       All
elections by the Optionee to have Shares withheld to satisfy tax withholding
obligations shall be made in writing in a form acceptable to the Administrator
and shall be subject to the following restrictions:

  (i)   the election must be made on or prior to the applicable Tax Date;    
(ii)   once made, the election shall be irrevocable as to the particular Shares
of the Option as to which the election is made;     (iii)   all elections shall
be subject to the consent or disapproval of the Administrator;     (iv)   if the
Optionee is subject to Section 16 of the Exchange Act, the election must comply
with the applicable provisions of Rule 16b-3 promulgated under the Exchange Act
and shall be subject to such additional conditions or restrictions as may be
required thereunder to qualify for the maximum exemption from Section 16 of the
Exchange Act with respect to Plan transactions.

14   Notices. Any and all notices, designations, consents, offers, acceptances
and any other communications provided for herein shall be given in writing and
shall be delivered either personally or by registered or certified mail, postage
prepaid, which shall be addressed, in the case of the Company to both the Chief
Financial Officer and the General Counsel of the Company at the principal office
of the Company and, in the case of the Optionee, to the Optionee’s address
appearing on the books of the Company or to the Optionee’s residence or to such
other address as may be designated in writing by the Optionee.   15.   Bound by
Plan. By signing this Agreement, the Optionee acknowledges that he/she has
received a copy of the Plan and has had an opportunity to review the Plan and
agrees to be bound by all the terms and provisions of the Plan.   16.  
Successors. The terms of this Agreement shall be binding upon and inure to the
benefit of the Company, its successors and assigns, and of the Optionee and the
beneficiaries, executors, administrators, heirs and successors of the Optionee.
  17.   Invalid Provision. The invalidity or unenforceability of any particular
provision thereof shall not affect the other provisions hereof, and this
Agreement shall be construed in all respects as if such invalid or unenforceable
provision had been omitted.   18   Entire Agreement. This Agreement, the Notice
of Grant and the Plan contain the entire agreement and understanding of the
parties hereto with respect to the subject matter contained herein and therein
and supersede all prior communications, representations and negotiations in
respect thereto.

5



--------------------------------------------------------------------------------



 



19.   Governing Law. This Agreement and the rights of the Optionee hereunder
shall be construed and determined in accordance with the laws of the State of
Delaware.   20.   Headings. The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.   21.  
Signature. This Agreement shall be deemed executed by the Company and the
Optionee upon execution by such parties of the Notice of Grant attached to this
Agreement.

6